DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, “the first contact layer comprising tantalum nitride or titanium nitride” and “the second contact layer comprising tantalum, tantalum nitride or titanium nitride” introduces new matter. The claim encompasses embodiments in which the first and second contact layers comprise different materials (e.g., tantalum nitride and tantalum), but the specification recites “The contact layer 218 may be fabricated from the same material as the contact layer 202” ([0019], emphasis added). Hence, the specification requires both the first and second contact layers to be the same material while 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (of record, US 20180033957 A1) in view of  Kim et al. (of record, US 6806096 B1) and Lu et al. (of record, US 20160133828 A1).
Regarding claim 1, Zhang discloses a method, comprising: forming a magnetic tunnel junction structure (202+203) on a first contact layer (201, Fig. 3A), the first contact layer comprising tantalum nitride or titanium nitride ([0031], said materials as part of the BE seed layer and/or the BE capping layer), wherein the magnetic tunnel junction structure comprises a first magnetic layer (2021), a second magnetic layer (2023), a non-magnetic layer (2022) disposed between the first magnetic layer and the second magnetic layer ([0032], Fig. 3B), and a cap layer (not shown but disclosed in [0032] – “Also, after MTJ stack (202) deposition, a capping layer or etching stop layer could be further deposited which is made of Mg, Hf, Zr, Ti, Ru or their oxide MgO, HfO, ZrO, TiO, RuO”) disposed on the second magnetic layer (Figs. 3A-3B), wherein the cap layer (not shown but in [0032]) comprises magnesium oxide ([0032] “MgO”), wherein the first magnetic layer, the non- magnetic layer, and the second magnetic layer are sequentially deposited (Fig. 3A) by physical vapor deposition ([0031] “the MTJ stack (202) is continuously deposited by Physical Vapor Deposition (PVD)”) and patterned by a plurality of reactive ion one or more of RIE and/or IBE processes”, emphasis added, is treated as encompassed a plurality of RIE etches in view of the “more” and “and/or” terms. Alternatively, in the event that Zhang does not disclose a plurality of RIE etches, which the examiner does not concede, it would have been obvious to one of ordinary skill in the art to include “a plurality of reactive ion etching processes” as claimed (i) so as to “make magnetic random access memory with small footprint directly on CMOS VIA with a self-aligned etching process” per Zhang, Abstract, (ii) since it has been held that duplicating parts (RIE etch, in this case) of an invention involves only routine skill in the art as is prima facie obvious, MPEP 2144.04 VI-B, and/or, (iii) so as to accurately etch the MTJ into a desired size/shape since RIE is a well-known and commonly employed etching technique which would have yielded predictable results), and wherein the magnetic tunnel junction structure is tapered (Fig. 5B); depositing an encapsulating layer (302) in a single atomic layer deposition process ([0042]) conformally on a top and sides of the magnetic tunnel junction structure (Fig. 5C), wherein the encapsulating layer comprises silicon carbon nitride ([0042] “SiCN”), wherein the encapsulating layer is in direct contact with a side of at least one of the first magnetic layer, the second magnetic layer, or the non-magnetic layer of the magnetic tunnel junction structure (Fig. 5C), wherein the encapsulating layer (302) is in direct contact with a topmost layer (203) of the magnetic tunnel junction structure (202+203, Fig. 5C); removing the encapsulating layer disposed on the top of the magnetic tunnel junction structure by a chemical mechanical planarization process to expose the top of the magnetic tunnel junction structure (Fig. 5D, [0043]), wherein the encapsulating layer (302) on the first contact layer (201) is substantially symmetrically formed along a center axis of the magnetic tunnel junction structure (202+203,Figs. 5C-5D). 
Zhang fails to disclose (i) the first magnetic layer comprises tantalum nitride, and, (ii) depositing a second contact layer on the magnetic tunnel junction structure, the second contact layer comprising tantalum, tantalum nitride or titanium nitride.

It would have been obvious to one of ordinary skill in the art to include the material of Kim in the method of Zhang so as to achieve/ensure “a magnetization of the fixed layer is typically kept at a certain orientation” in an MTJ as disclosed by Kim, and/or, because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).
Lu discloses (ii) depositing a second contact layer (176/134) on the magnetic tunnel junction structure (130+132), the second contact layer comprising tantalum, tantalum nitride, or titanium nitride (Figs. 5-7, [0036] – “the TE metal fill 176 comprises tantalum nitride (TaN)” ).
It would have been obvious to one of ordinary skill in the art to include the step and material of Lu in the method of Zhang/Kim so as to enable means to electrically address an MTJ via a top electrode, and/or, because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).
Regarding claim 6, Zhang discloses a method, comprising: forming a magnetic tunnel junction structure (202+203) on a first contact layer (201, Fig. 3A), wherein the magnetic tunnel junction structure comprises a first magnetic layer (2021), a second magnetic layer (2023), a non-magnetic layer (2022) disposed between the first magnetic layer and the second magnetic layer (Fig. 3B), and a cap layer (not shown, [0032] – “Also, after MTJ stack (202) deposition, a capping layer or etching stop layer could be further deposited which is made of Mg, Hf, Zr, Ti, Ru or their oxide MgO, HfO, ZrO, TiO, RuO”) disposed on the second magnetic layer (Figs. 3A-3B), wherein the cap layer comprises magnesium oxide ([0032] “MgO”), wherein the first magnetic layer, the non-magnetic layer, and the second magnetic layer are sequentially deposited (Fig. 3A) and patterned by a plurality of reactive ion etching processes (Figs. 5A-5B, [0037-0041]. The disclosure “stacks are etched using one or more of RIE and/or IBE 

Kim discloses (i) the first magnetic layer comprises tantalum nitride (“The magnetic stack material 124 includes a soft layer comprising 1) a fixed layer comprising a layer of TaN, a layer of NiFe, and one or more optional additional magnetic layers….”).
It would have been obvious to one of ordinary skill in the art to include the material of Kim in the method of Zhang so as to achieve/ensure “a magnetization of the fixed layer is typically kept at a certain orientation” in an MTJ as disclosed by Kim, and/or, because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).
Lu discloses (ii) depositing a second contact layer (176/134) on the magnetic tunnel junction structure (130+132), the second contact layer comprising Ta, TaN or TiN (Figs. 5-7, [0036] – “the TE metal fill 176 comprises tantalum nitride (TaN)” ).
It would have been obvious to one of ordinary skill in the art to include the step and material of Lu in the method of Zhang/Kim so as to enable means to electrically address an MTJ via a top electrode, and/or, because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).
Regarding claims 8 and 13, Zhang/Kim/Lu discloses (claim 8) wherein the non-magnetic layer (2022) comprises MgO, HfO2, TiO2, Ta2O5, or Al2O3 ([0032] “then an oxide tunnel barrier layer (2022), such us: MgO…”), and, (claim 13) wherein the dielectric material (305) comprises an oxide ([0043] “SiO2”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kim and Lu as applied to claim 6 above, and further in view of Lee et al. (of record, US 20050214953 A1).
Regarding claim 9, Zhang/Kim/Lu fails to disclose wherein the non-magnetic layer comprises copper, silver, molybdenum, tantalum, or tungsten.
Lee discloses "As an example of one topology, the layer 13 can be a tunnel barrier layer for a spin tunneling magnetoresistance device and can be made from a thin layer of material such as an aluminum oxide (Al.sub.20.sub.3) for a TMR device or copper (Cu) for a GMR device" ([0053]).
It would have been obvious to one of ordinary skill in the art to include Cu of Lee in the method of Zhang/Kim/Lu so as to enable means for forming a GMR device since the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).

Claims 9 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kim and Lu as applied to claims 1 and 6 above, and further in view of Zimmer et al. (of record, US 20200011943 A1).
Regarding claims 9 and 21-22, Zhang/Kim/Lu fails to disclose (claim 9) wherein the non-magnetic layer comprises copper, silver, molybdenum, tantalum, or tungsten, and, (claims 21-22) wherein the non-magnetic layer comprises molybdenum or tungsten.
Zimmer discloses (claim 9) wherein the non-magnetic layer (112) comprises copper, silver, molybdenum, tantalum, or tungsten ([0050] “According to some embodiments, the non-magnetic layer 112 may be electrically conducting (e.g., comprise copper, silver, gold, tungsten, aluminum, and/or alloys thereof). In this case, the magnetoresistive sensor comprising the magnetic layer stack 100 can be a GMR sensor”), and, (claims 21-22) wherein the non-magnetic layer (112) comprises molybdenum or tungsten ([0050] discloses tungsten).
It would have been obvious to one of ordinary skill in the art to include tungsten of Zimmer in the method of Zhang/Kim/Lu so as to enable means for forming a GMR device since the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).
Claims 9 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kim and Lu as applied to claims 1 and 6 above, and further in view of Takahashi (of record, US 6051304 A).
Regarding claims 9 and 21-22, Zhang/Kim/Lu fails to disclose (claim 9) wherein the non-magnetic layer comprises copper, silver, molybdenum, tantalum, or tungsten, and, (claims 21-22) wherein the non-magnetic layer comprises molybdenum or tungsten.
Takahashi discloses (claim 9) wherein the non-magnetic layer comprises copper, silver, molybdenum, tantalum, or tungsten (“Furthermore, it was determined that when the nonmagnetic element is one selected from a group containing Cu, Mo, and Nb, the MR ratio increases”)and, (claims 21-22) wherein the non-magnetic layer comprises at least one of molybdenum or tungsten (“Furthermore, it was determined that when the nonmagnetic element is one selected from a group containing Cu, Mo, and Nb, the MR ratio increases”).
It would have been obvious to one of ordinary skill in the art to include Mo of Takahashi in the method of Zhang/Kim/Lu so as to enable means for forming a GMR device since the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07), and/or, so as to achieve a high MR ratio as disclosed by Takahashi.

Claims 1, 6, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (of record, US 20180033957 A1) in view of  Kim et al. (of record, US 6806096 B1), Lu et al. (of record, US 20160133828 A1) and Torng et al. (US 20070215911 A1).
Regarding claim 1, Zhang discloses a method, comprising: forming a magnetic tunnel junction structure (202+203) on a first contact layer (201, Fig. 3A), the first contact layer comprising tantalum nitride or titanium nitride ([0031], said materials as part of the BE seed layer and/or the BE capping layer), wherein the magnetic tunnel junction structure comprises a first magnetic layer (2021), a second 
Zhang fails to disclose (i) the first magnetic layer comprises tantalum nitride, (ii) depositing a second contact layer on the magnetic tunnel junction structure, the second contact layer comprising tantalum, tantalum nitride or titanium nitride, and, (iii) a plurality of reactive ion etching processes.

It would have been obvious to one of ordinary skill in the art to include the material of Kim in the method of Zhang so as to achieve/ensure “a magnetization of the fixed layer is typically kept at a certain orientation” in an MTJ as disclosed by Kim, and/or, because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).
Lu discloses (ii) depositing a second contact layer (176/134) on the magnetic tunnel junction structure (130+132), the second contact layer comprising tantalum, tantalum nitride, or titanium nitride (Figs. 5-7, [0036] – “the TE metal fill 176 comprises tantalum nitride (TaN)” ).
It would have been obvious to one of ordinary skill in the art to include the step and material of Lu in the method of Zhang/Kim so as to enable means to electrically address an MTJ via a top electrode, and/or, because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).
Torng discloses (iii) a plurality of reactive ion etching processes (Figs. 3-5. Layers 20-110 treated as an MTJ stack per MPEP 2111. [0031-0032] and claim 4 – “A method of forming a patterned MRAM MTJ cell comprising: providing a substrate; forming an MTJ stack on said substrate; forming a Ta/TaN bilayer on said stack; using a first reactive ion etch (RIE), patterning said Ta/TaN bilayer to produce, thereby, a bilayer hard mask that is resistant to a second RIE; using the second RIE and employing said mask, patterning said MTJ stack, said bilayer hard mask thereupon serving as a bilayer Ta/TaN capping layer”, emphasis added).
It would have been obvious to one of ordinary skill in the art to include the plurality of RIE etches of Torng in the method of Zhang/Kim/Lu and arrive at the claimed invention so as to avoid the use of IBE etching and replaced it with RIE (Torng, [0010] “Unfortunately, the IBE has several 
Regarding claim 6, Zhang discloses a method, comprising: forming a magnetic tunnel junction structure (202+203) on a first contact layer (201, Fig. 3A), wherein the magnetic tunnel junction structure comprises a first magnetic layer (2021), a second magnetic layer (2023), a non-magnetic layer (2022) disposed between the first magnetic layer and the second magnetic layer (Fig. 3B), and a cap layer (not shown, [0032] – “Also, after MTJ stack (202) deposition, a capping layer or etching stop layer could be further deposited which is made of Mg, Hf, Zr, Ti, Ru or their oxide MgO, HfO, ZrO, TiO, RuO”) disposed on the second magnetic layer (Figs. 3A-3B), wherein the cap layer comprises magnesium oxide ([0032] “MgO”), wherein the first magnetic layer, the non-magnetic layer, and the second magnetic layer are sequentially deposited (Fig. 3A) and patterned by a plurality etching processes (Figs. 5A-5B, [0037-0041]), and wherein the magnetic tunnel junction structure is tapered (Fig. 5B); depositing an encapsulating layer (302) in a single atomic layer deposition process ([0042]) on a top and sides of the magnetic tunnel junction structure (202+203), wherein the encapsulating layer comprises silicon carbon nitride ([0042] “SiCN”), wherein the encapsulating layer is in direct contact with a side of at least one of the first magnetic layer, the second magnetic layer, or the non- magnetic layer of the magnetic tunnel junction structure (202+203, Fig. 5C), wherein the encapsulating layer is in direct contact with a topmost layer (203) of the magnetic tunnel junction structure (202+203, Fig. 5C); depositing a dielectric material (305) on the encapsulating layer (Fig. 5D, [0043]); removing the dielectric material and the encapsulating layer disposed on the top of the magnetic tunnel junction structure (202+203) by a chemical mechanical planarization process to expose the top of the magnetic tunnel junction structure (Fig. 5D, [0043]), the encapsulating layer (302) being substantially co-planar with the magnetic tunnel junction structure at 
Zhang fails to disclose (i) the first magnetic layer comprises tantalum nitride, (ii) depositing a second contact layer on the magnetic tunnel junction structure, the second contact layer comprising Ta, TaN or TiN, and (iii) a plurality of reactive ion etching processes.
Kim discloses (i) the first magnetic layer comprises tantalum nitride (“The magnetic stack material 124 includes a soft layer comprising 1) a fixed layer comprising a layer of TaN, a layer of NiFe, and one or more optional additional magnetic layers….”).
It would have been obvious to one of ordinary skill in the art to include the material of Kim in the method of Zhang so as to achieve/ensure “a magnetization of the fixed layer is typically kept at a certain orientation” in an MTJ as disclosed by Kim, and/or, because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).
Lu discloses (ii) depositing a second contact layer (176/134) on the magnetic tunnel junction structure (130+132), the second contact layer comprising Ta, TaN or TiN (Figs. 5-7, [0036] – “the TE metal fill 176 comprises tantalum nitride (TaN)” ).
It would have been obvious to one of ordinary skill in the art to include the step and material of Lu in the method of Zhang/Kim so as to enable means to electrically address an MTJ via a top electrode, and/or, because the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).
Torng discloses (iii) a plurality of reactive ion etching processes (Figs. 3-5. Layers 20-110 treated as an MTJ stack per MPEP 2111. [0031-0032] and claim 4 – “A method of forming a patterned MRAM MTJ cell comprising: providing a substrate; forming an MTJ stack on said substrate; forming a Ta/TaN bilayer on said stack; using a first reactive ion etch (RIE), patterning said Ta/TaN bilayer to produce, using the second RIE and employing said mask, patterning said MTJ stack, said bilayer hard mask thereupon serving as a bilayer Ta/TaN capping layer”, emphasis added).
It would have been obvious to one of ordinary skill in the art to include the plurality of RIE etches of Torng in the method of Zhang/Kim/Lu and arrive at the claimed invention so as to avoid the use of IBE etching and replaced it with RIE (Torng, [0010] “Unfortunately, the IBE has several disadvantages, including non-selectivity, re-deposition of etched materials and the production of a tapered tail profile on the lateral etched edges of the stack. More recently, the reactive-ion etch (RIE) has supplanted the IBE as a prior art method of choice”) while achieving “excellent adhesion properties for a subsequently deposited dielectric layer” (Torng, Abstract).
Regarding claims 8 and 13, Zhang/Kim/Lu/Torng discloses (claim 8) wherein the non-magnetic layer (2022) comprises MgO, HfO2, TiO2, Ta2O5, or Al2O3 ([0032] “then an oxide tunnel barrier layer (2022), such us: MgO…”), and, (claim 13) wherein the dielectric material (305) comprises an oxide ([0043] “SiO2”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kim, Lu and Torng as applied to claim 6 above, and further in view of Lee et al. (of record, US 20050214953 A1).
Regarding claim 9, Zhang/Kim/Lu/Torng fails to disclose wherein the non-magnetic layer comprises copper, silver, molybdenum, tantalum, or tungsten.
Lee discloses "As an example of one topology, the layer 13 can be a tunnel barrier layer for a spin tunneling magnetoresistance device and can be made from a thin layer of material such as an aluminum oxide (Al.sub.20.sub.3) for a TMR device or copper (Cu) for a GMR device" ([0053]).
It would have been obvious to one of ordinary skill in the art to include Cu of Lee in the method of Zhang/Kim/Lu/Torng so as to enable means for forming a GMR device since the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).
Claims 9 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kim, Lu and Torng as applied to claims 1 and 6 above, and further in view of Zimmer et al. (of record, US 20200011943 A1).
Regarding claims 9 and 21-22, Zhang/Kim/Lu/Torng fails to disclose (claim 9) wherein the non-magnetic layer comprises copper, silver, molybdenum, tantalum, or tungsten, and, (claims 21-22) wherein the non-magnetic layer comprises molybdenum or tungsten.
Zimmer discloses (claim 9) wherein the non-magnetic layer (112) comprises copper, silver, molybdenum, tantalum, or tungsten ([0050] “According to some embodiments, the non-magnetic layer 112 may be electrically conducting (e.g., comprise copper, silver, gold, tungsten, aluminum, and/or alloys thereof). In this case, the magnetoresistive sensor comprising the magnetic layer stack 100 can be a GMR sensor”), and, (claims 21-22) wherein the non-magnetic layer (112) comprises molybdenum or tungsten ([0050] discloses tungsten).
It would have been obvious to one of ordinary skill in the art to include tungsten of Zimmer in the method of Zhang/Kim/Lu/Torng so as to enable means for forming a GMR device since the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).

Claims 9 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kim, Lu and Torng as applied to claims 1 and 6 above, and further in view of Takahashi (of record, US 6051304 A).
Regarding claims 9 and 21-22, Zhang/Kim/Lu/Torng fails to disclose (claim 9) wherein the non-magnetic layer comprises copper, silver, molybdenum, tantalum, or tungsten, and, (claims 21-22) wherein the non-magnetic layer comprises molybdenum or tungsten.
Takahashi discloses (claim 9) wherein the non-magnetic layer comprises copper, silver, molybdenum, tantalum, or tungsten (“Furthermore, it was determined that when the nonmagnetic claims 21-22) wherein the non-magnetic layer comprises at least one of molybdenum or tungsten (“Furthermore, it was determined that when the nonmagnetic element is one selected from a group containing Cu, Mo, and Nb, the MR ratio increases”).
It would have been obvious to one of ordinary skill in the art to include Mo of Takahashi in the method of Zhang/Kim/Lu/Torng so as to enable means for forming a GMR device since the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07), and/or, so as to achieve a high MR ratio as disclosed by Takahashi.

Allowable Subject Matter
Claims 14-18 are allowed because the prior art of record fails to disclose/suggest the slower etch rate and sequential first and second etch processes recited within the context of claim 14 and in combination with all the other limitations of the claim; claims 15-18 are dependent claims.

Response to Arguments
Applicant’s arguments, filed 1.7.2022, with respect to overcoming the rejections under 35 USC 112 of the previous Office Action (OA) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection under 35 USC 112 for claims 1 and 21 is provided herein.
Applicant's arguments filed 1.7.2022 have been fully considered but they are not persuasive. 
The applicant alleges that the prior art of record fails to disclose/suggest “a plurality of reactive ion etching processes” as claimed in claims 1 and 6. This is not found persuasive as (a) Zhang anticipates or suggests such limitation and/or (b) the examiner introduces Torng to address said limitations. See rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/Andres Munoz/Primary Examiner, Art Unit 2894